In this case the Court of Civil Appeals reversed the judgment of the trial court and remanded the cause. We took jurisdiction of the case and granted the writ of error because of the allegation in the petition for the writ that the decision of the Court of Civil Appeals "practically settled the case," and because, as we thought, that allegation was true. Having examined the case upon its merits, and being of the opinion that the decision of the Court of Civil Appeals that "the evidence presents a clear case of contributory negligence" is correct, it becomes our duty to render judgment for the defendant in error.
There is no allegation in the petition to the effect that the servants of the railroad company discovered the peril of the deceased in time to have prevented the injury. The judgment of the Court of Civil Appeals in so far as it reverses the judgment of the trial court is affirmed and judgment is here rendered for the defendant in error.
Affirmed and judgment rendered.